316 So. 2d 144 (1975)
J. R. HUTCHERSON, Plaintiff-Appellant and Defendant in Reconvention,
v.
Mrs. L. H. WELCH, Defendant-Appellee and Plaintiff in Reconvention.
No. 12635.
Court of Appeal of Louisiana, Second Circuit.
July 1, 1975.
Wilson & Veatch by William D. Hall, Shreveport, for plaintiff-appellant and defendant in reconvention.
Joseph F. Giglio, III, Shreveport, for defendant-appellee and plaintiff in reconvention.
Before PRICE, HALL and MORRIS, JJ.
HALL, Judge.
This appeal by plaintiff-appellant is from a judgment of the City Court of Shreveport rejecting plaintiff's demands for a balance allegedly due for carpet delivered and installed in defendant's residence and rejecting defendant's reconventional demand for damages.
The testimony adduced on the trial of the case was not transcribed. The record does not contain a narrative of facts agreed on between the parties or made by the trial judge in accordance with LSA-C. C.P. Arts. 2130 and 2131. Although both parties have filed thorough briefs arguing their respective versions of the evidence, the testimony taken in the City Court is not properly before this Court for appellate review.
The respective claims of the parties present factual issues. Where there are factual issues involved and the record contains neither a transcript of the testimony nor a narrative of facts, there is nothing for appellate review. There being no evidence to review, the presumption is that the judgment of the trial court is supported by sufficient competent evidence. Succession of Walker, 288 So. 2d 328 (La. 1974); Hill v. Smith, 284 So. 2d 374 (La. *145 App.2d Cir. 1973); In re Tyson, 306 So. 2d 822 (La.App.2d Cir. 1975).
For the reasons assigned, the judgment of the City Court is affirmed at appellant's costs.
Affirmed.